ORDER
In July 2008, the Director filed a petition for disciplinary action alleging that respondent James L. Berg committed professional misconduct warranting public discipline, namely, misappropriation of client funds, failure to account for client funds, failure to deposit unearned fees in trust, charging unreasonable fees, sending a false bill, failure to cooperate with the Director, failure to give notice of suspension, practicing after suspension, acceptance of compensation from a third party, neglect of client matters, and failure to adequately communicate with clients, in violation of Minn. R. Prof. Conduct 1.3, 1.4(a)(3) and (4), 1.5(a) and (b), 1.8(f), 1.15(a), 1.15(c)(3), (4), and (5), 5.5(a), 8.1(a) and (b), 8.4(c) and (d), and Rules 25 and 26, Rules on Lawyers Professional Responsibility (RLPR).
Although respondent initially filed an answer to the petition, after we referred the matter to a referee for findings of fact and recommendations for disposition, respondent and the Director filed a stipulation under which respondent withdrew his answer. Consequently, the allegations of the petition are deemed true. See Rule 13(b), RLPR (stating that if respondent fails to file an answer within the time provided, the allegations of the petition shall be deemed admitted). Respondent waives his procedural rights under Rule 14, RLPR, and with the Director recommends that the appropriate discipline is disbarment.
The court has independently reviewed the file and approves of the stipulated disposition.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that respondent James L. Berg is disbarred effective as of the date of filing of this order. Respondent shall pay costs and fees in the amount of $900 pursuant to Rule 24, RLPR, as stipulated.
BY THE COURT:
/s/ Alan C. Page Associate Justice